 



Exhibit 10.1
AMENDMENT NO. 1
TO
CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT
     This Amendment No. 1 to Convertible Note and Warrant Purchase Agreement,
entered into as of March 11, 2008 and effective as of February 19, 2008 (this
“Amendment”), to the Convertible Note and Warrant Purchase Agreement (the
“Agreement”), dated as of February 18, 2003, by and between Environmental
Tectonics Corporation, a Pennsylvania corporation (“Borrower”), and H.F. Lenfest
(“Purchaser”) is made upon the following terms and conditions. All capitalized
terms not otherwise defined herein shall have the meanings ascribed to such
terms in the Agreement.
Background
     WHEREAS, Borrower and Purchaser desire to amend the Agreement as provided
herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto amend the Agreement as follows:
Confirmation of Existing Indebtedness. Borrower hereby unconditionally
acknowledges and confirms that (i) the unpaid principal indebtedness of Borrower
to Purchaser evidenced by the Note is $10,000,000, (ii) interest on the
outstanding principal balance of the Note has been paid through August 23, 2006;
and (iii) the foregoing sums, together with continually accruing interest and
any related costs, fees and expenses are, as of the date hereof, unconditionally
owing without claim, counterclaim, right of recoupment, defense or set off of
any kind or of any nature whatsoever.
Ratification of Transaction Documents. Borrower hereby unconditionally ratifies
and confirms and reaffirms in all respect and without condition, all of the
terms, covenants and conditions set forth in the Transaction Documents and
agrees that it remains unconditionally liable to Purchaser

1



--------------------------------------------------------------------------------



 



in accordance with the respective terms, covenants and conditions of such
instruments, agreements and documents, and that all liens and security
interests, encumbering any collateral created pursuant to and/or referred to in
the Transaction Documents continue unimpaired and in full force and effect, and
secure and shall continue to secure all of the obligations of Borrower to
Purchaser including, without limitation, the Borrower’s obligations in
connection with the Loan and under the other Transaction Documents.
Definitions. The following defined terms set forth in Section 1.1 of the
Agreement shall be amended as follows:
“Maturity Date” shall mean March 1, 2010, or any other date on which all
outstanding principal, together with accrued and unpaid interest, on the Note
shall be due and payable in full.
“Consolidated Tangible Net Worth” shall mean as of any date of determination,
(a) the aggregate amount of all assets of the Borrower and its Subsidiaries on a
consolidated basis at such date as may be properly classified as such in
accordance with GAAP, excluding such other assets as are properly classified as
intangible assets under GAAP, minus (b) the aggregate amount of all liabilities
of the Borrower and its Subsidiaries and minority interests in the Borrower or
any of its Subsidiaries on a consolidated basis at such date, as may be properly
classified as such in accordance with GAAP, plus (c) the outstanding principal
balance of the Note.
Amendment to Note. Simultaneously with the execution and delivery of this
Amendment, Purchaser and Borrower shall execute and deliver the First Amendment
to Senior Subordinated Convertible Note in the form attached hereto as Exhibit A
(the “First Amendment to Note”). The First Amendment to Note shall be affixed to
the Note and constitute a part thereof.
References to Note. All references in the Agreement and in any and all of the
other Transaction Documents to the Note, no matter how denominated, is hereby
amended, replaced and reformed to mean and refer to the Note as amended by the
First Amendment to Note.
Financial Covenants. Section 7.3 of the Agreement is hereby deleted in full and
replaced with the following:
7.3 Financial Covenants. The Borrower covenants that, so long as all or any part
of the principal amount of the Note or any interest thereon shall remain
outstanding, the Borrower will maintain as of the end of each fiscal quarter a
minimum Consolidated Tangible Net Worth of $5,000,000.
Integrated Agreement. This Amendment and all of the instruments, agreements and
documents executed and/or delivered in conjunction with this Amendment shall be
effective upon the date of execution hereof and thereof by all parties hereto
and thereto, and shall be deemed incorporated into and made a part of the
Transaction Documents. All such instruments, agreements and documents, and this
Amendment, shall be construed as integrated and complementary of each other, and
as augmenting and not restricting Purchaser’s rights, remedies, benefits and
security. If, after applying the foregoing, an inconsistency still exists, the
provisions of this Amendment shall constitute an amendment thereto and shall
govern and control.
Miscellaneous.

2



--------------------------------------------------------------------------------



 



          Validity. In the event that all or any portion of any provision of
this Amendment shall be held to be invalid, the same shall not affect in any
respect whatsoever the validity of the remainder of this Amendment.
          Headings. The section headings in this Amendment are for convenience
only, form no part of this Amendment, and shall not affect its interpretation.
Effectiveness of Agreement. Except as expressly amended hereby, all provisions
of the Agreement shall remain in full force and effect.
[Signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed and delivered this
Amendment No. 1 to Convertible Note and Warrant Purchase Agreement the day and
year first above written.

            BORROWER:

ENVIRONMENTAL TECTONICS CORPORATION
      By:           Name:           Title:        

         
 
  PURCHASER:    
 
       
 
 
 
H.F. Lenfest    

 